Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 25, 2021

                                      No. 04-21-00100-CV

                                      Penny ALBAUGH,
                                          Appellant

                                                v.

                               James WARD and Elda Gonzalez,
                                        Appellees

                          From the County Court, Frio County, Texas
                                    Trial Court No. 9642
                          Honorable Arnulfo C. Luna, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, this appeal is dismissed for lack of
jurisdiction. No costs of the appeal are taxed against appellant because she is indigent.

       It is so ORDERED on August 25, 2021.


                                                 _____________________________
                                                 Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2021.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court